DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:  Claim 4 as recited depends upon itself. Examiner assumes claim 4 depends upon claim 3, since it is similar to claims 12 and 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim s 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wise et al., (US 2007/0118374 A1).
As per claims 1,  9 and 17, Wise et al., teach a computer-implemented method/ system / a computer program product, comprising: 
receiving, by a processor, data regarding a context for a first dialog turn (0026 - 0027); 
monitoring a voice input from a user for the first dialog turn; detecting a first pause in the voice input, the first pause having a duration that satisfies a time threshold (0056-0057);
receiving, based on the first pause, first voice input data (0036, 0041, 0048, 0053);
analyzing the first voice input data (0026, 0028, 0033); and 
determining that additional time is recommended for the voice input to be provided by the user (0052 -0053, 0056-0057). 
As per claims 2 , 10 and 18, Wise et al., teach the method /system / computer program product of claims 1, 9 and 17, further comprising: revising the time threshold to increase the duration based on which voice input data is received (0038). 
As per claims 3, 11 and 18, Wise et al., teach the method /system / computer program product of claims 2, 10 and 19, further comprising: monitoring the voice input from the user for the first dialog turn (0036, 0041, 0048, 0053); detecting a second pause in the voice input, the second pause having a duration that satisfies the revised time threshold (0052 – 0053, 0056 – 0057); receiving, based on the second pause, second voice input data (0026 -0027); analyzing the second voice input data (0026, 0028, 0033); determining that additional time is not recommended for the voice input to be provided by the user (0052 – 0053, 0056 -0057); and sending the second voice input data to a dialog engine (0037). 
As per claims 4, 12 and 20, Wise et al., teach the method /system / computer program product of claims 3, 11 and 19, further comprising: revising the time threshold to decrease the duration based on which voice input data is received (0038). 
As per claims 5 and 13, Wise et al., teach the method /system of claims 1 and 9, wherein analyzing the first voice input data includes: identifying that an attribute of the first voice input data is indicative of an incomplete voice input (0085 -0088). 
As per claims 6 and 14, Wise et al., teach the method /system of claims 1 and 9, wherein analyzing the first voice input data using includes: identifying that transcript features of the first voice input data are indicative of an incomplete voice input (0029. 0085 -0086). 
As per claims 7 and 15, Wise et al., teach the method /system of claims 1 and 9, wherein analyzing the first voice input data includes: identifying that transcript features of the first voice input data are not indicative of an expected voice input type (0029). As per claims 8 and 16, Wise et al., teach the method /system of claims 1 and 9, wherein analyzing the first voice input data includes: determining that transcript features and attributes of the first voice input data are not associated with the user (0027).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Malatesha et al, (US 2017/0255446 A1) teach a method and apparatus for providing voice command functionality to an interactive whiteboard appliance is provided. An interactive whiteboard appliance comprises: one or more processors; a non-transitory computer-readable medium having instructions embodied thereon, the instructions when executed by the one or more processors cause performance of: detecting, during execution of an annotation window on the interactive whiteboard appliance, a voice input received from a user; storing, in an audio packet, a recording of the voice input; transmitting the audio packet to a speech-to-text service; receiving, from the speech-to-text service, a command string comprising a transcription of the recording of the voice input; using voice mode command processing in a command processor, identifying, from the command string, an executable command that is executable by the interactive whiteboard appliance; causing the application of the interactive whiteboard appliance to execute the executable command.
Buchanan et al., (US 9,607613 B2) teach methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for speech endpointing based on word comparisons are described. In one aspect, a method includes the actions of obtaining a transcription of an utterance. The actions further include determining, as a first value, a quantity of text samples in a collection of text samples that (i) include terms that match the transcription, and (ii) do not include any additional terms. The actions further include determining, as a second value, a quantity of text samples in the collection of text samples that (i) include terms that match the transcription, and (ii) include one or more additional terms. The actions further include classifying the utterance as a likely incomplete utterance or not a likely incomplete utterance based at least on comparing the first value and the second value.
Simko et al., (US 10,593,352 B2) teach methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for detecting an end of a query are disclosed. In one aspect, a method includes the actions of receiving audio data that corresponds to an utterance spoken by a user. The actions further include applying, to the audio data, an end of query model. The actions further include determining the confidence score that reflects a likelihood that the utterance is a complete utterance. The actions further include comparing the confidence score that reflects the likelihood that the utterance is a complete utterance to a confidence score threshold. The actions further include determining whether the utterance is likely complete or likely incomplete. The actions further include providing, for output, an instruction to (i) maintain a microphone that is receiving the utterance in an active state or (ii) deactivate the microphone that is receiving the utterance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658